 



Exhibit 10(j)
WESTAMERICA BANCORPORATION DEFERRAL PLAN
(Adopted October 26, 1995)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
I.
  DEFINITIONS   1
 
 
1.   Board
  1
 
 
2.   Code
  1
 
 
3.   Committee
  1
 
 
4.   Common Stock
  1
 
 
5.   Corporation
  1
 
 
6.   Employee
  1
 
 
7.   Grant
  1
 
 
8.   Grant Participant
  1
 
 
9.   Participant
  1
 
 
10.  Plan
  1
 
 
11.  Subsidiary
  1
 
 
12.  Westamerica Bancorporation
  2
 
       
II.
  PURPOSE   2
 
       
III.
  ADMINISTRATION OF THE PLAN   2
 
 
1.   Committee Procedures
  2
 
 
2.   Committee Responsibilities
  2
 
       
IV.
  DEFERRALS   3
 
       
V.
  ADJUSTMENTS UPON CHANGES IN STOCK   4
 
       
VI.
  ASSIGNABILITY   4
 
       
VII.
  RIGHTS AS A STOCKHOLDER OR EMPLOYEE   4
 
       
VIII.
  SECURITIES LAWS   5
 
       
IX.
  AMENDMENT OF PLAN   5
 
       
X.
  TAXES   5

- i -



--------------------------------------------------------------------------------



 



WESTAMERICA BANCORPORATION DEFERRAL PLAN
I. DEFINITIONS
As used herein, the following terms have the following meanings:

  1.   “Board” means the Board of Directors of the Corporation.     2.   “Code”
means the Internal Revenue Code of 1986, as amended.     3.   “Committee” means
the Committee described in Article III hereof.     4.   “Common Stock” means the
Common Stock of the Corporation.     5.   “Corporation” means Westamerica
Bancorporation, a California corporation.     6.   “Employee” means any
common-law employee of Westamerica Bancorporation.     7.   “Grant” means a
Restricted Performance Share grant awarded pursuant to Article XI of the
Westamerica Bancorporation Stock Option Plan of 1995.     8.   “Grant
Participant” means a Grant Participant under the Westamerica Bancorporation
Stock Option Plan of 1995.     9.   “Participant” means a Grant Participant who
has a Deferral Election Form for Restricted Performance Shares filed with the
Corporation, as to which the Grant covered by the deferral election has become
vested. A Participant shall no longer be a Participant under this Plan when all
of his or her deferrals under the Plan have been settled.     10.   “Plan” means
the Westamerica Bancorporation Deferral Plan, as set forth herein.     11.  
“Subsidiary” means any corporation, if the Corporation and/or one or more other
Subsidiaries own not less than 50 percent of the total combined voting power of
all classes of outstanding stock of such corporation. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.     12.   “Westamerica
Bancorporation” means the Corporation or any present or future Subsidiary.

- 1 -



--------------------------------------------------------------------------------



 



II. PURPOSE
It is the purpose of the Plan to provide a means whereby Grant Participants
under the Westamerica Bancorporation Stock Option Plan of 1995 may defer vested
Grants as further described herein.
III. ADMINISTRATION OF THE PLAN

  1.   Committee Procedures         The Plan shall be administered by the
Committee. The Committee shall be designated by the Board and shall have such
membership composition which enables the Plan to qualify under Rule 16b-3 issued
under the Securities Exchange Act of 1934 (the “Exchange Act”) with regard to
deferrals by and payments to persons who are subject to Section 16 of the
Exchange Act. The Committee may hold meetings at such times and places as it
shall determine. The acts of a majority of the Committee members present at
meetings at which a quorum exists, or acts reduced to or approved in writing by
all Committee members, shall be valid acts of the Committee.     2.   Committee
Responsibilities         Subject to the provisions of the Plan, the Committee
shall have full authority and discretion to take the following actions:

  a)   To interpret the Plan and to apply its provisions;     b)   To adopt,
amend or rescind rules, procedures and forms relating to the Plan;     c)   To
authorize any person to execute, on behalf of the Corporation, any instrument
required to carry out the purposes of the Plan;     d)   To determine the
disposition of deferrals under the Plan in the event of a Participant’s divorce
or dissolution of marriage;     e)   To correct any defect, supply any omission,
or reconcile any inconsistency in the Plan; and     f)   To take any other
actions deemed necessary or advisable for the administration of the Plan.

Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate.
All decisions, interpretations

- 2 -



--------------------------------------------------------------------------------



 



and other actions of the Committee shall be final and binding on all
Participants, and all persons deriving their rights from a Participant. No
member of the Committee shall be liable for any action that he or she has taken
or has failed to take in good faith with respect to the Plan.
IV. DEFERRALS

  1.   A Grant Participant may elect to defer settlement of amounts vested under
a Grant to at least the second following calendar year or his or her termination
of employment with Westamerica Bancorporation. This deferral election must be
made in the manner prescribed by the Corporation by December 31 of the year
before the calendar year in which amounts subject to the election may vest.    
2.   A bookkeeping account shall be established for a Participant whose vested
interest under a Grant is deferred in accordance with this Article IV. The
amount deferred shall be treated as invested in Common Stock, with dividend
equivalents paid to the Participant if amounts remain credited to the
Participant’s account when the Corporation pays a dividend on Common Stock. The
dividend credit shall equal the amount of the dividend paid by the Corporation
to its shareholders times the number of shares of Common Stock treated as
deferred and credited to the Participant’s account. Deferred Grants shall be
settled in a lump sum payment of shares of Common Stock or, with the Committee’s
consent, in a lump sum cash payment or a combination of cash and Common Stock.  
  3.   A Participant has no rights with respect to his or her deferral account
established in accordance with this Article IV other than those of a general
creditor of the Corporation. The deferral account represents an unfunded and
unsecured obligation of the Corporation. The Corporation has nevertheless
established a trust called the “Westamerica Bancorporation Deferral Plan Trust”
(the “Trust”), in which it will deposit assets for investments by the trustee to
cover payments required to be made in accordance with the deferral program
described in this Article IV. The establishment and maintenance of assets of the
Trust does not alter the nature of deferrals under the Plan as contributed under
an unfunded, unsecured arrangement.     4.   Until settlement is made under this
Plan, the number of shares of Common Stock treated as deferred by a Participant
is subject to adjustment under Article V.

V. ADJUSTMENTS UPON CHANGES IN STOCK
In the event that (a) each outstanding share of Common Stock (except shares held
by dissenting shareholders) shall be changed into or exchanged for a different
number or

- 3 -



--------------------------------------------------------------------------------



 



kinds of shares of stock or other securities of the Corporation or of another
corporation, whether through merger, consolidation, reorganization,
recapitalization or otherwise, or (b) a stock dividend is paid to holders of
Common Stock or stock split or reverse stock split is effected, then the
Committee shall make appropriate the equitable adjustments and substitutions for
the number and type of shares treated as deferred under this plan.
VI. ASSIGNABILITY

  1.   Except as provided in Sections 2 and 3, below, amounts deferred by a
Participant under this Plan shall not be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily, involuntarily or by operation of law. Any act in violation
of this Article VI shall be void.     2.   Each Participant shall designate a
beneficiary or beneficiaries to receive any payment outstanding to a Participant
at the time of the participant’s death. The designation shall be made on the
form prescribed for the purpose by the Corporation. In the event no beneficiary
is designated by the Participant or no designated beneficiary survives the
Participant, any deferral at the time of the Participant’s death remaining
unpaid to the Participant shall be transferred by will or by the laws of descent
and distribution.     3.   The right to payment under this Plan may be assigned
to an Alternate Payee pursuant to a QDRO. If the right to payment is assigned to
an Alternate Payee pursuant to a QDRO, the Alternate Payee generally has the
same rights as the Participant under the terms of the Plan, except that an
Alternate Payee may not transfer the right to payment. For purposes of this
Section 3, the word “QDRO” means a court order (1) that recognizes the right of
the spouse or former spouse (an “Alternate Payee”) of an individual who has
amounts deferred under the Plan to an interest in such deferral relating to
marital property rights and (2) that the Committee determines to be a “qualified
domestic relations order,” as that term is defined in section 414(p) of the
Code, but for the fact that the Plan is not a plan described in section 3(3) of
the Employee Retirement Income Security Act of 1974.

VII. RIGHTS AS A STOCKHOLDER OR EMPLOYEE
Nothing contained in the Plan, in any resolution adopted by the Board, in any
approval by the stockholders of the Corporation or in any action taken by the
Committee shall vest in any individual employed by the Corporation or by any
Subsidiary the right to receive any payment or award under the Plan. No person
shall acquire any rights as contemplated by or pursuant to the Plan unless and
the person has become a Participant (or otherwise derives rights from a
Participant to the extent permitted by Article VI). No person shall have any
rights as a stockholder with respect to any shares treated as deferred under
this Plan. Rather, stockholder rights do not accrue until a Participant’s
deferral is settled at

- 4 -



--------------------------------------------------------------------------------



 



least in part with Common Stock and such rights do not accrue until the date of
the issuance of a stock certificate to the owner for such shares. Nothing
contained in the Plan shall confer any Employee any right to or guarantee of
continued employment by Westamerica Bancorporation, or in any way limit the
right of Westamerica Bancorporation to terminate the employment of any Employee
at any time or any reason.
VIII. SECURITIES LAWS
As of any date that the Committee determines that such action is necessary or
appropriate, the Committee may require that the Participant agree to comply with
such provisions of Federal and State securities laws as may be applicable and
deliver to the Corporation a written agreement in form and substance
satisfactory to the Corporation and its counsel implementing such agreement.
IX. AMENDMENT OF PLAN
The Board may at any time in its discretion terminate, suspend, revise, modify
or amend the Plan in any manner whatsoever. An amendment of the Plan shall be
subject to the approval of the stockholders of the Corporation only to the
extent required by applicable laws, regulation or rules.
X. TAXES
As a condition to the right to receive settlement of a deferral under this Plan,
the Participant shall make such arrangements as the Committee may require for
the satisfaction of any federal, state or local tax obligation that may arise in
connection with such deferred payment. Such arrangements may include share
withholding or the delivery of previously owned shares of Common Stock in
accordance with the Committee’s rules.
This Plan is adopted this 26th day of October, 1995.

       
 
  WESTAMERICA BANCORPORATION
 
   
 
  By: /s/ James M. Barnes  
 
   
 
  Its: Executive Vice President

- 5 -